Case: 5:17-cr-00118-KKC Doc #: 280-2 Filec ; dj of 4 - Page ID#: 1376
GOVERNMENT

EXHIBIT

     

oN « “FS
Curriculum Vitae

Jeremy S. Triplett, M.S., F-ABC
Address: 100 Sower Blvd., Suite 102, Frankfort, KY 40601
Phone: 502-564-5230 Email: jeremy.triplett@ky.gov

 

 

 

 

 

   

 

EXHIBIT
No A
Relevant Experience

Forensic Laboratory Supervisor — Controlled Substances, Kentucky State Police Central Forensic Lab — July 1, 2009 to present

e Manage day-to-day operations of controlled substances section including supervising and evaluating employees, encouraging
employee development, managing casework flow and efficiency, and recommending purchases

e Increased casework tumaround efficiency by 78% within the first two years of supervising the section

e Led section to maintain an average case tummaround time of less than 15 days for the last four years, despite the loss of 1 FTE
in 2012

e Implemented a research initiative to the section that resulted in a grant award from the National Institute of Justice
($118,195) and publication in the Journal of Forensic Sciences

Technical Leader — Controlled Substances, Kentucky State Police Forensic Labs — August 2007 to November 2017; January 2018 to
present
e Responsible for technical oversight of state-wide drug chemistry section (six branches) including policy and manual drafting
and revision, annual internal audits, corrective action oversight, writing and evaluation of training programs, evaluation of
trainees, and monitoring drug chemistry section’s compliance with international accreditation requirements.
e Successfully transitioned statewide drug chemistry section from ASCLD/LAB-Legacy accreditation to ASCLD/LAB-
International accreditation
e Regularly interface with state policy-makers during annual legislative sessions and advise on controlled substance issues
facing the Commonwealth of Kentucky
e Partner with state’s criminal justice training office to provide periodic training and education to local and state law
enforcement officers on controlled substances

Board of Directors — American Society of Crime Lab Directors — May 2013 to present

e Along with other board members, manage business affairs of international non-profit organization dedicated to providing
excellence in forensic science through leadership and innovation

e Chairman of Training and Education committee (2013)

e Developed first-of-its-kind training program for new supervisors in the forensic field that enrolled 76 students, provided
3,040 total hours of training, and generated $46,000 of revenue for the organization in its first offering

e Chairman of the Advocacy committee (2014)

e President-Elect (2015)

e President (2016)

e Immediate Past-President (2017)

Forensic Science Standards Board — NIST Organization of Scientific Area Committees — October 2014 to September 2017
e Chaired the oversight board of a 600+ member organization composed of forensic science practitioners, professional
organization stakeholders, and members from the legal and academic communities tasked with coordinating the development
of standards and guidelines for the forensic science community to improve quality and consistency.
e Dzirected meetings of the board, coordinate with chairs of resource committees to facilitate information exchange among the
organization, and liaise with the National Institute of Standards and Technology on priorities and function of the
organization.

Certified Technical Assessor — American Society of Crime Lab Directors / Lab Accreditation Board — May 2010 to present
e Drug chemistry technical assessor for ASCLD/LAB-Jnternational accreditation surveillance visit of a state forensic
laboratory, July 2017.
e Drug chemistry technical assessor for ASCLD/LAB-International accreditation assessment of a state forensic laboratory
system, August 2014.
e Drug chemistry technical assessor for ASCLD/LAB-Jnternational accreditation assessment of an international (non-US)
nationwide forensic laboratory, March 2013.
Case: 5:17-cr-00118-KKC Doc #: 280-2 Filed: 08/16/19 Page: 2 of 4 - Page ID#: 1377

* Drug chemistry technical assessor for ASCLD/LAB-Jnternational accreditation assessment of an international (non-US)
nationwide forensic laboratory, February 2012.

e¢ Drug chemistry technical assessor for ASCLD/LAB-Jnfernational accreditation assessment of a U.S. metropolitan police
department forensic laboratory, November 2010.

Instructor

e ASCLD Leadership Academy (2018, 2019)

Grant Reviewer

e National Institute of Justice 2014, 2015, 2016, 2017)

International Scientific Council
e  Enirates International Forensic Conference and Exhibition

Expert Testimony

e  Testified in the field of drug chemistry in Local, State, and Federal courts in Kentucky

Education

MLS. Pharmacy, University of Florida, Gamesville, FL, December 2008
B.S. Chemistry, University of Kentucky, Lexington, KY, August 2001

Relevant Training

June 4— 6, 2019 Annual Meeting MWCLD Madison, WI
May 19 — 23, 2019 46" Annual Symposium ASCLD St. Louis, MO
May 20 — 24, 2018 45® Annual Symposium ASCLD Atlanta, GA
April 30-—May3, 2017 44% Annual Symposium ASCLD Dallas, TX
April 24-28, 2016 43" Annual Symposium ASCLD Bellevue, WA
February 22-27, 2016 68" Annual Scientific Meeting AAFS Las Vegas, NV
April 26-30, 2015 42°4 Annual Symposium ASCLD Washington, DC
February 16-21, 2015 67" Annual Scientific Meeting AAFS Orlando, FL
May 4-8, 2014 41* Annual Symposium ASCLD Scottsdale, AZ
February 25-26, 2014 66" Annual Scientific Meeting AAFS Seattle, WA
June 25-26, 2013 Annual Meeting MWCLD Louisville, KY
May 5-9, 2013 40" Annual Symposium ASCLD Durham, NC
Sept. 24-28, 2012 41* Annual Meeting MAFS Milwaukee, WI
June 4-8, 2012 Forensic Science Management Best Practices MFRC Omaha, NE
September 18-22, 2011 ASCLD 39® Annual Symposium ASCLD Denver, CO
April 10-15, 2011 Forensic Management Academy West Virginia University Morgantown, WV
September 12-16, 2010 ASCLD 38% Annual Symposium ASCLD Baltimore, MD
April 19-23, 2010 ASCLD/LAB-International Assessor Course ASCLD/LAB Raleigh, NC
March 25-27, 2008 ISO Accreditation Preparation Training ASCLD/LAB Lexington, KY
Sept. 5-8, 2007 17th Annual Technical Training Seminar CLIC Las Vegas, NV
May 7-11, 2007 Forensic Chemist Seminar DEA Sterling, VA
Spring 2003 “Spectroscopic Solutions” Thermo Electron Corp. Indianapolis, IN
Employment

Kentucky State Police - Central Forensic Laboratory — Frankfort, KY

July 2009 — present

February 2009 —July 2009
August 2006 — February 2009
May 2004 — August 2006
May 2003 — May 2004

Forensic Laboratory Supervisor
Forensic Scientist Specialist IT
Forensic Scientist Specialist I
Chemist II

Chemist I

May 2003 — present
Case: 5:17-cr-00118-KKC Doc #: 280-2 Filed: 08/16/19 Page: 3 of 4 - Page ID#: 1378

University of Kentucky — Laboratory Research Assistant — Lexington, KY April 2001 — May 2003

Dr. Stephen Holmes’ Research Group January 2003 — May 2003

Dr. Stephen Holmes’ Research Group January 2002 — August 2002

Dr. David Atwood’s Research Group April 2001 ~ May 2002
Publications

1. Triplett, J. Review of: Quality Management in Forensic Science. J Forensic Sci, 2019, 64(3), 969-969.

2. Fiorentin, T.; Krotulski, A-; Martin, D.; Browne, T.; Triplett, J.; Conti, T.; Logan, B. Detection of Cuttmg Agents in Drug-Positive
Seized Exhibits within the United States. J Forensic Sci, 2019, 64(3), 888-896.

3. Slavova, S.; Costich, J.; Bunn, T.; Luu, H.; Singleton, M.; Hargrove, S.; Triplett, J.; Quesinberry, D.; Ralston, W.; Ingram, V.
Heroin and fentanyl overdoses in Kentucky: Epidemiology and surveillance. Jnternational Journal of Drug Policy, 2017, 46, 120-129.
4. Triplett, J.; Hatfield, J.; Kaeff, T.; Ramsey, C.; Robinson, S.; Standifer, A. Raman Spectroscopy as a simple, rapid, non-destructive
screening test for methamphetamine in clandestine laboratory liquids. J Forensic Sci, 2013, 58(6), 1607-1614.

5. Withers, J. R.; Li, D.; Triplett, J.; Ruschman, C.; Parkin, $.; Wang, G.; Yee, G. T.; Holmes, S. M. Syntheses, Structures, and
Magnetic Characterization of One- and Two-Dimensional Octacyanometalate(V)-Based Networks: {(MI(DMF)4]3[MV(CN)8]2}n
(MII = Mn, Ni; MV = Mo, W). Polyhedron, 2007, 26, 2353-2366.

6. Withers, J. R.; Li, D.; Triplett, J.; Ruschman, C.; Parkin, S.; Wang, G.; Yee, G. T.; Holmes, 8S. M. A Two-Dumensional
Octacyanomolybdate(V)-Based Ferrimagnet: {{MnII(DMF)4]3-[MoV(CN)8]2}n. Inorg. Chem. 2006, 45, 4307-4309.

7. Triplett, J. Cocaine Cylinders in Shelbyville, Kentucky. Microgram Bulliten [Online], 2005, 38 (11)
http://www.usdoj.gov/dea/programs/forensicsci/microgram/mg1105/mg1105-html (accessed Feb 26, 2009).

Presentations

1. Triplett, J. How a Quality System Fits the Emerging Needs of the Justice System (Kentucky Experience on Fentanyl), Presented at:
24 Annual International Symposium of Forensic Sciences, 2018 August 21, Mexico City, Mexico.

2. Triplett, J. The United States synthetic opioid problem and the forensic laboratory: Effects on safety, casework analysis, and legal
challenges, Presented at: 24 Annual Emirates Forensic Conference, 2018 April 10, Dubai, UAE.

3. Triplett, J. Forensic Reform: Lessons Learned from the U.S. Experience, Presented at: Costa Rica Forensic Science Symposium,
2018 March 20, San Juan, Costa Rica.

4. Triplett, J. History of Forensic Science in the United State: What led to reform?, Presented at: 1* Annual International Sympostum
of Forensic Science, 2017 August 7, Mexico City, Mexico.

5. Triplett, J. Toward a Better Partnership: Advancing Researcher/Practitioner Partnerships in a Post-NAS Forensic World, Presented
at: Southeastern Regional Meeting of the American Chemical Society, 2014 October 17, Nashville, TN.

6. Triplett, J. It’s not potpourri: Examining the latest designer drug trends in Kentucky, Presented at: 5™ Annual Different Faces of
Substance Abuse Conference, 2014 January 28-29, Lexington, KY.

7. Triplett, J.; Ingram, V. An Update on Synthetic Drugs in Kentucky, Presented at: 19% National Symposium on Juvenile Services,
2013 October 20-24, Louisville, KY.

8. Triplett, J. Pending ISO Standards for Forensic Manufacturers, Presented at: 24" International Symposium on Human
Identification, 2013 October 7-10, Atlanta, GA.

9. Triplett, J. National Survey on the Use of Court Fees for the Funding of Crime Laboratory Operations. Poster Session presented at:
40" Annual ASCLD Symposium, 2013 May 5-9, Durham, NC.

10. Triplett, J. Carcinogenic Contaminants in Firefighter Clothing. Poster Session presented at: 2234 ACS National Meeting, 2002
April 7-11, Orlando, FL.

Grant Awards
Triplett, J. Raman Spectroscopy with Multi-component Searching for Complex Clandestine Laboratory Sample Analysis, 2010-2013,
National Institute of Justice, $118,195

Awards / Recognitions
Forensic Services Supervisor Civilian Award, Kentucky State Police (2015)

Forensic Services Supervisor Civilian Award, Kentucky State Police (2012)

Certificate of Excellence, Kentucky State Police (2012)

Awarded “Fellow” status by the American Board of Criminalistics (2010)

Cum Laude Honors and Departmental Honors in Chemistry, University of Kentucky (2002)

 

 
Case: 5:17-cr-00118-KKC Doc #: 280-2 Filed: 08/16/19 Page: 4 of 4 - Page ID#: 1379

Affiliations

American Society of Crune Laboratory Directors (ASCLD)
American Academy of Forensic Sciences (AAFS)
Honorable Order of the Kentucky Colonels

 
